UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-1044


CASSANDRA JEAN FRY,

                  Plaintiff - Appellant,

            and

C.S.J.W.,

                  Plaintiff,

            v.

BRENNAN WIMBISH;      CHRISTY     A.   ZLATKUS;   J.B.   MEALY   AND
ASSOCIATES,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cv-03875-DKC)


Submitted:   March 17, 2015                   Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cassandra Jean Fry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cassandra       Jean    Fry     appeals      the    district      court’s      orders

remanding       this    removed       action       to   state    court    for       lack   of

jurisdiction and denying reconsideration.                        An order remanding a

case to state court is generally not reviewable on appeal or

otherwise.       28 U.S.C. § 1447(d) (2012).                    The Supreme Court has

limited the scope of § 1447(d), prohibiting appellate review of

remand orders based on a defect in the removal procedure or lack

of subject matter jurisdiction.                     Quackenbush v. Allstate Ins.

Co.,   517   U.S.      706,        711-12   (1996);       see   28   U.S.C.     §    1447(c)

(2012).      In this case, remand was based on lack of subject

matter jurisdiction over a child custody dispute.

       Accordingly,           we     dismiss        the     appeal       for     lack      of

jurisdiction.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court    and       argument       would   not    aid    the    decisional

process.



                                                                                 DISMISSED




                                               2